Citation Nr: 1114393	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO granted service connection for PTSD; an initial 30 percent rating was assigned, effective May 3, 2006.  The Veteran disagreed with the RO's initial 30 percent rating assigned to the above-cited disability to the Board.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC. 

REMAND

The Board has determined that a remand of the claim on appeal is warranted in order to provide the Veteran with a VA psychiatric examination to determine the current severity of his PTSD. 

The Veteran contends that his service-connected PTSD is more severely disabling than that reflected by the currently assigned 30 percent rating.  VA last examined the Veteran for his PTSD in August 2006.  The Veteran has argued that his PTSD has increased in severity since this examination.  (See Veteran's representative's written argument to VA, dated in February 2010, page (pg. 2)).  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  Because the Veteran is competent to report a worsening in the severity of his PTSD symptoms, a new psychiatric examination is warranted in accordance with the Court's holding in Proscelle.

In addition, the Veteran's representative reported that since the Veteran had retired from his last place of employment, he might have received additional VA treatment for his PTSD.  (See Veteran's representative's February 2010 written argument to VA, pg. 2).  In this regard, although VA treatment records from the Columbia, South Carolina VA Medical Center (VAMC), dating from March to September 2007 are of record, more recent reports are absent.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran from the VAMC in Columbia, South Carolina, dating from September 2007 to the present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After a reasonable amount of time, or upon the Veteran's response, the RO/AMC will schedule the Veteran for a VA psychiatric examination by an appropriately-qualified physician to determine the severity of his service-connected PTSD.  The following considerations will govern the examination:

a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand.
   
b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
   
c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.
   
3.  After the development in paragraphs 1 and 2 have been completed, the RO/AMC must schedule the Veteran for a VA psychiatric examination.  The examiner should conduct any necessary tests and should report a multi- axial diagnosis identifying all current psychiatric disorders, and offer an opinion of the extent to which the Veteran's service- connected PTSD results in social and occupational impairment.  All signs and symptoms of the service-connected PTSD should be reported in accordance with the regulatory criteria listed at 38 C.F.R. § 4.130.  The multi- axial assessment should also include a thorough discussion of Axis IV (psychosocial and environmental problems) and Axis V Global Assessment of Functioning scores, with an explanation of the numeric code assigned.

4.  Thereafter, the RO/AMC must readjudicate the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  If the maximum benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The purpose of this remand is to assist the Veteran with his claim for an initial evaluation in excess of 30 percent for PTSD on appeal.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA  psychiatric examination is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


